Case 2:18-cr-00121-PSG Document 186-5 Filed 10/22/19 Page 1 of 5 Page ID #:1050




                 Exhibit E
            Case 2:18-cr-00121-PSG Document 186-5 Filed 10/22/19 Page 2 of 5 Page ID #:1051
                                 FERNANDEZ PURCHASES AND RESALES
                                  Count One (Overt Acts 12-57) and Count Two

No.   Overt Firearm       Firearm                        Off-        Purchased by        Resold by
       Act Serial No.     Make/Model                    Roster       FERNANDEZ         FERNANDEZ


1      12   SG08509E      Colt 1911 A1 .38               Yes            1/6/2014         7/10/2015

2      13   159EZS        Colt 1911 .38                  Yes           10/30/2015        12/3/2015

3      14   DR928510      Century Arms Draco 762          No           11/1/2010         1/4/2016

4      15   GS11425       SSS Revolution .45              No            1/4/2007         1/9/2016

5      16   SF08135E      Colt MK IV .45                 Yes           7/10/2009         1/9/2016

6      17   60033B70      Colt 1911A1 .45                Yes           7/10/2015         1/29/2016

7      18   CSC034        Colt Commander .38             Yes           1/20/2016         2/4/2016

8      19   425NT0210     Browning BDA 380                No           1/22/2016         2/5/2016

9      20   CV24972       Colt 1911 SER 80 .45           Yes            2/4/2016         2/28/2016

                                                                       1/14/2016
10     21   MHC0181       Colt 1911 El Grito .38         Yes                             3/4/2016

11     22   T765701V      Remmington 870 .12              No           Unknown           3/5/2016

12     23   6622LW        Colt Commander 9               Yes            6/6/2006         3/28/2016



                                                                                                Page 1 of 4
                                                   EXHIBIT 10
            Case 2:18-cr-00121-PSG Document 186-5 Filed 10/22/19 Page 3 of 5 Page ID #:1052
                                 FERNANDEZ PURCHASES AND RESALES
                                  Count One (Overt Acts 12-57) and Count Two

No.   Overt Firearm       Firearm                        Off-        Purchased by        Resold by
       Act Serial No.     Make/Model                    Roster       FERNANDEZ         FERNANDEZ


13     24   RR34114       Colt Mustang 380               Yes            9/5/2008         4/11/2016

14     25   FG38229       Colt MKIV .45                  Yes           6/27/2008         4/21/2016

15     26   NMS0258       Colt 05038NMS .38              Yes           2/25/2016         4/29/2016

16     27   FR05659E      Colt Mark IV .38               Yes            3/3/2016         5/6/2016

17     28   191130        Colt .38 Super                 Yes           4/18/2016         5/14/2016

18     29   36756         Colt 1911 .38                  Yes           12/13/2015        6/2/2016

19     30   38SS05430     Colt 1911 .38                  Yes            4/3/2016         6/2/2016

20     31   MHC0235       Colt 1911 El Grito .38         Yes            4/1/2016         6/6/2016

21     32   70S09560      Colt Govt. Model .38           Yes           4/19/2016         6/11/2016

22     33   511ZM52822    Browning Hi Power .9           Yes           1/29/2016         6/16/2016

                          Colt Combat Comman-der
23     34   70SC14789                                    Yes            6/3/2016         7/8/2016
                          .9

24     35   481862        Colt 1911 .45                  Yes           9/18/2015         7/24/2016



                                                                                                Page 2 of 4
                                                   EXHIBIT 10
            Case 2:18-cr-00121-PSG Document 186-5 Filed 10/22/19 Page 4 of 5 Page ID #:1053
                                 FERNANDEZ PURCHASES AND RESALES
                                  Count One (Overt Acts 12-57) and Count Two

No.   Overt Firearm       Firearm                        Off-        Purchased by        Resold by
       Act Serial No.     Make/Model                    Roster       FERNANDEZ         FERNANDEZ


25     36   1466          Browning BDA 380                No           5/27/2016         7/24/2016

                          Colt 05138ED .38 (Gold
26     37   ELDOR187                                     Yes            6/9/2016         8/12/2016
                          Cup Eldorado)
                          Colt 1911 Gold Cup Match
27     38   NMS0314                                      Yes            3/2/2016         8/25/2016
                          .38

28     39   BER244574     Berreta 92FS Compact 9mm       Yes           12/12/2010        10/2/2016

29     40   70N97023      Colt Govt. Model .38           Yes           8/19/2016        10/17/2016

                          Colt Custom .38
30     41   ELCEN8536                                    Yes           11/12/2015        11/8/2016
                          (02071ELC2)

31     42   MHE252        Colt .38                       Yes           9/28/2016         11/8/2016

32     43   MHE062        Colt 02991MHE .38              Yes           10/7/2016         11/8/2016

33     44   ELCEN4548     Colt Government .38            Yes           7/31/2016         12/4/2016

34     45   2978F12       ADM AM15 556 cal                No           12/5/2015         12/5/2016

35     46   MU60153       Colt Mustang MK4 .380          Yes            7/7/2016         12/6/2016

36     47   SN22748       Colt Gold Cup .45              Yes           3/23/2009        12/15/2016



                                                                                                Page 3 of 4
                                                   EXHIBIT 10
            Case 2:18-cr-00121-PSG Document 186-5 Filed 10/22/19 Page 5 of 5 Page ID #:1054
                                FERNANDEZ PURCHASES AND RESALES
                                 Count One (Overt Acts 12-57) and Count Two

No.   Overt Firearm       Firearm                       Off-        Purchased by         Resold by
       Act Serial No.     Make/Model                   Roster       FERNANDEZ          FERNANDEZ


37     48   51BW          Colt 1911 .45                 Yes            1/6/2014         12/15/2016

                          Colt Light-weight
38     49   FL01515                                     Yes           11/30/2015        12/15/2016
                          Commander .45

39     50   NMS0167       Colt 05038NMS .38             Yes           11/19/2016        12/15/2016

40     51   MU24832       Colt Mustang MK4 .380         Yes            7/7/2016         12/19/2016

41     52   MHE351        Colt 1911 .38                 Yes           9/24/2016         12/19/2016

42     53   MHE346        Colt 1911 .38                 Yes           10/22/2016        12/19/2016

                          Colt Combat Commander
43     54   FC05307                                     Yes            5/1/2015         12/26/2016
                          .45, Model 04617

44     55   RS22407       Colt Mustang 380              Yes           1/15/2014          6/3/2017

                          Colt Combat Commander
45     56   70BS61417                                   Yes           2/17/2017          6/3/2017
                          .38

46     57   CPR076        Colt 02570XSET .38            Yes           1/24/2017          6/10/2017




                                                                                                Page 4 of 4
                                                  EXHIBIT 10
